Exhibit 10.9

Description of the 2010 Executive Officer Bonus Plan

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Manitex International, Inc. (the “Company”) approved the
Company’s 2010 Executive Officer Bonus Plan (“Bonus Plan”) on March 24, 2010.
All executive officers of the Company, including its principal executive officer
and principal financial officer, and a number of other management employees are
eligible participants in the Bonus Plan. Under the Bonus Plan, executives and
managers are to be paid quarterly discretionary bonuses. Any bonus payments are
contingent on the Company having cumulative operating income for the year
through the quarter ending immediately prior to payment and must be approved by
the Compensation Committee. The Company intends to pay the quarterly bonuses in
a combination of stock and cash. The stock awards will be granted pursuant to
the Company’s Second Amended and Restated 2004 Equity Incentive Plan. Although
bonuses pursuant to the Bonus Plan are dependent on having cumulative operating
income, the Compensation Committee may adjust bonuses based on any measures
either financial or non-financial that the Committee believes will benefit
long-term stockholder value.

 

42